            Case 1:21-cr-00112-CJN Document 1-1 Filed 01/15/21 Page 1 of 8




                                    STATEMENT OF FACTS


       I, Charles Butcher, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.       I am a Special Agent with the Federal Bureau of Investigation and have been

since February of 2015. I am presently assigned to the Washington Field Office’s International

Corruption Squad, where I responsible for investigating Antitrust, Foreign Corrupt Practices Act,

and Kleptocracy violations. I was previously assigned to the FBI’s Miami Field Office, where I

was responsible for investigating health care fraud and a host of other violations of federal law.

       2.       I have received over 800 hours of formal training at the FBI Academy in

Quantico, VA. Through the FBI Academy and continuing education, I have received extensive

training in criminal case management, investigative techniques, computer technology, digital

device handling, evidence collection, social media exploitation, cellular data analysis, and the

execution of search and seizure warrants, among other things.

       3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested criminal complaint and does not set forth all of my knowledge about this matter.

       4.       I make this affidavit in support of a criminal complaint charging DAVID MISH

(“MISH”) with violating 18 U.S.C. § 1752(a)(1) and (2), as well as 40 U.S.C. § 5104(e)(2)(D),

U.S.C. § 5104(e)(2)(E), and U.S.C. § 5104(e)(2)(G) as set forth below.




                                       PROBABLE CAUSE
            Case 1:21-cr-00112-CJN Document 1-1 Filed 01/15/21 Page 2 of 8




       5.        The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       6.        On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

       7.        On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count

of the Electoral College of the 2020 Presidential Election, which had taken place on November

3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       8.        As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to

keep the crowd away from the Capitol building and the proceedings underway inside. The

crowd included many people who expressly objected to the conduct of the proceedings to certify



                                                 2
            Case 1:21-cr-00112-CJN Document 1-1 Filed 01/15/21 Page 3 of 8




the vote count of the Electoral College of the 2020 Presidential Election, and who expressly

stated that their purpose was to stop or disrupt those proceedings.

       9.       At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and past officers of the U.S. Capitol Police, including by

engaging in assaultive and abusive conduct towards officers of the U.S. Capitol Police who were

lawfully attempting to block access to the U.S. Capitol. The crowd then advanced to the exterior

façade of the building. The crowd was not lawfully authorized to enter or remain in the building

and, prior to entering the building, no members of the crowd submitted to security screenings or

weapons checks by U.S. Capitol Police Officers or other authorized security officials.

       10.      At such time, the certification proceedings, specifically, the proceedings in the

House and Senate to address the objection, were still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       11.      Shortly thereafter, at approximately 2:20 p.m. members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all

proceedings of the United States Congress, including the joint session, were effectively

suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances

caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who

                                                  3
         Case 1:21-cr-00112-CJN Document 1-1 Filed 01/15/21 Page 4 of 8




had entered the U.S. Capitol without any security screening or weapons check, Congressional

proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,

and the building had been confirmed secured. The proceedings resumed at approximately 8:00

pm after the building had been secured. Vice President Pence remained in the United States

Capitol from the time he was evacuated from the Senate Chamber until the session resumed.

       12.     On approximately January 7, 2021, David Mish contacted the Washington, D.C.

Metropolitan Police Department (“MPD”) stating that he had information to provide about the

fatal shooting of Ashli Babbitt, who was shot inside the U.S. Capitol during the civil unrest. On

January 8, 2020, Detective John Hendrick of the MPD contacted MISH by phone and recorded

the ensuing conversation regarding the Babbitt shooting. MISH stated that he, together with

several others, had entered the United States Capitol on January 6, 2021. MISH asked “[b]ecause

I entered the Capitol Building are you guys gonna take me to jail? I didn’t break anything. . . . I

went in, yes.” Detective Hendrick clarified with MISH that his sole investigatory focus was on

the shooting and that he was not involved in investigating MISH’s actions inside the United

States Capitol. Detective Hendrick explained that investigation of demonstrators’ actions inside

was being handled by other agencies and that he could not say whether or not MISH would be

arrested. MISH subsequently stated that “I came up the stairs where the scaffolding was. Um, I

was with a group of guys. . . . [E]verybody was yelling ‘breach the building.’”

       13.     Based upon my knowledge of the investigation and review of video footage of the

civil unrest in the United States Capitol, I believe that MISH was present at the door leading to

what is known as the Speaker’s Lobby.

       14.     In his interview with Detective Hendrick, MISH stated that a group of several

                                                 4
          Case 1:21-cr-00112-CJN Document 1-1 Filed 01/15/21 Page 5 of 8




individuals went into a bathroom adjacent to the Speaker’s Lobby and he objected when one of

the group broke a mirror, stating, “we’re trying to get to the politicians because we wanna voice

our . . . we wanna voice to ‘em.” MISH described Babbitt saying to the officer who was at the

doorway, “Just open the door. They’re not gonna stop,” or words to that effect, referring to the

crowd gathered at the doorway. MISH further stated that he had used his cell phone to record

some of the activity that occurred within the United States Capitol. MISH told the detective,

“from my video you can tell that I was one of the, I was the first group of people to hit that

doorway,” referring again to the locked doorway leading to the Speaker’s Lobby that the rioters

were attempting to breach. MISH stated he would provide the video footage to MPD Detective

Hendrick and subsequently e-mailed a link to a Google Drive folder. To date, neither MPD nor

the FBI has been able to access the content of the link.

       15.     During national news coverage of the civil unrest described above, video footage

that appeared to be captured on mobile devices of persons present on the scene depicted scores of

individuals inside the United States Capitol without authority to be there. Based upon the

description MISH provided to MPD Detective Hendrick, and MISH’s driver license photo,

agents reviewed publicly available videos from a number of sources including Youtube, and

located videos that confirmed MISH’s presence in the United States Capitol in the area adjacent

to the Speaker’s Lobby. MISH described his clothing as a “black sweater . . . blue jeans . . . blue

lives matter with a . . . United States flag on the hat and the hat is blue.” These clothing items

and MISH’s face were identifiable on video footage. Some still shots showing MISH in the video

reviewed by your affiant are below, with MISH indicated by a red oval.



                                                  5
Case 1:21-cr-00112-CJN Document 1-1 Filed 01/15/21 Page 6 of 8




                              6
         Case 1:21-cr-00112-CJN Document 1-1 Filed 01/15/21 Page 7 of 8




       16.      Based on the foregoing, your affiant submits that there is probable cause to

believe that MISH violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)

knowingly enter or remain in any restricted building or grounds without lawful authority to do;

and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government

business or official functions, engage in disorderly or disruptive conduct in, or within such

proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes

or disrupts the orderly conduct of Government business or official functions. For purposes of

Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise

restricted area of a building or grounds where the President or other person protected by the

Secret Service, including the Vice President, is or will be temporarily visiting; or any building or

grounds so restricted in conjunction with an event designated as a special event of national

significance.

       17.      Your affiant submits there is also probable cause to believe that MISH violated 40

U.S.C. §§ 5104(e)(2)(D), § 5104(e)(2)(E), and § 5104(e)(2)(G), which makes it a crime to

                                                 7
       Case 1:21-cr-00112-CJN Document 1-1 Filed 01/15/21 Page 8 of 8




willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly

or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the

intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House

of Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a

committee of Congress or either House of Congress; (E) obstruct, or impede passage through or

within, the Grounds or any of the Capitol Buildings; and (G) parade, demonstrate, or picket in

any of the Capitol Buildings.

                                         CONCLUSION


       18.     I submit that this affidavit supports probable cause for a warrant to arrest MISH,

for violating 18 U.S.C. § 1752(a)(l ) and (2), as well as 40 U.S.C. § 5104(e)(2)(D), U.S.C.

§ 5104(e)(2)(E), and U.S.C. § 5104(e)(2)(G).

                                                     Respectfully submitted,



                                               c;;:h:f                            �
                                                     Special Agent
                                                     Federal Bureau oflnvestigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 15th day of January 2021.
                                                                                   Zia M. Faruqui
                                                                                   2021.01.15 11:58:40 -05'00'
                                                     Zia M. Faruqui
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 8
